Title: James Madison to M. Hersant, 23 February 1829
From: Madison, James
To: Hersant, M.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby 23. 1829
                            
                        
                        
                        I have recd. Sir, with your favour of the 15th. inst. the Packet from the "Museum Royal d.’Histoire
                            Naturelle." Having long since ceased to be the President of the Society to which it is addressed, I can only have the
                            pleasure of forwarding the communication to my actual Successor, with a confidence it will be received with the due
                            sensibility and attention. I pray you Sir to accept assurances of my great respect & good wishes.
                        
                        
                            
                                J. M
                            
                        
                    